PER CURIAM.
Montgomery Beverage Company, Inc., d/b/a Mobile Beer and Wine Company, petitioned this Court, pursuant to Rule 5, Ala. R.App. P., for permission to appeal from the denial of its motion for a partial summary judgment. This Court granted permission to appeal.
In light of this Court’s opinion in Byrd v. Dillard’s, Inc., [Ms. 1021439, April 2, 2004] — So.2d-(Ala.2004), the trial court’s order denying the motion for a partial summary judgment in this case no longer “involves a controlling question of law as to which there is substantial ground for difference of opinion.” Rule 5(a), Ala. R.App. P. Thus, we dismiss the appeal.
APPEAL DISMISSED.
HOUSTON, SEE, LYONS, BROWN, JOHNSTONE, HARWOOD, WOODALL, and STUART, JJ., concur.